Citation Nr: 1517180	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to May 9, 2012.

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 40 percent disabling as of May 9, 2012.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In a February 2009 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 50 percent rating, effective August 18, 2008.  Thereafter in a January 2012 rating decision, the RO denied entitlement to a rating in excess of 10 percent for the Veteran's lumbar spine disability.  Subsequent to the January 2012 rating decision, jurisdiction was transferred to the RO in St. Petersburg, Florida.  In a July 2014 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 40 percent disabling, effective May 9, 2012.  Jurisdiction has been transferred to the RO in San Diego, California.

The Veteran testified before the undersigned at a January 2015 Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file. 

The issue of entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to May 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability, but not deficiencies in most areas or total disability.

2.  The Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees or less, but not by ankylosis or incapacitating episodes.

3.  The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include PTSD and his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine as of May 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The PTSD claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Turning to the Veteran's increased rating claim for his service-connected lumbar spine disability, VA's duty to notify was satisfied through a notice letter dated in May 2009, which fully addressed all notice elements.  
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the January 2015 Board videoconference hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. PTSD

The Veteran's PTSD has been rated as 50 percent disabling.  He asserts that a higher rating is warranted.

Under the General Rating Formula, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  § 4.130, Diagnostic Code 9411 (2014).

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as "the DSM-V") has been released.  This is applicable in cases pending before the RO on or after August 4, 2014, as here.  While its predecessor, the DSM-IV, utilized a 
Global Assessment of Functioning (GAF) scale, the current DSM discards this measure and thus GAF scores will not be considered in evaluating the instant claim.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Factual Background

The Veteran was afforded a VA examination in November 2008.  He reported that since military service he had maintained several long-term friendships and had made some new friends.  He was not married but had a few relationships.  He reported that he socialized with friends but was also in the house a lot, which was partially due to finances.  He also stated that he had begun going to the gym and planned to become certified as a personal trainer as a way to earn money and stay in shape.  He described himself as generally not very motivated to initiate things and at times spent a lot of time at home and in bed.  Regarding substance abuse, he smoked half a pack of cigarettes per day and had alcohol 2 times per week, at which time he had 6 to 8 drinks.  He also reported that he used drugs.  At the time of the examination, the appellant lived with his mother and was not employed or in school.  

Subjectively, the Veteran reported that he was not very social, was easily irritated did not want to talk about his experience in Iraq.  He also described generalized decreased motivation, depressive symptoms, sleep disturbance, feelings of worthlessness, recurring dreams, memory loss, anxiety, avoidance of crowds and outbursts.  Occasionally he neglected to shower, but otherwise he accomplished basic activities of daily living.  He denied homicidal thoughts, auditory, visual hallucinations, and past suicidal attempts; however, he described suicidal thoughts.

On examination, the Veteran was adequately groomed; his functioning was remarkable, affective range was slightly decreased or constricted and appeared more in the depressive range.  His speech rate, rhythm and volume were within normal limits and his thought process was well organized and goal directed.  The examiner also noted that the appellant experienced symptoms of hyperarousal, re-experience and avoidance. 

VA treatment records dated from November 2008 to February 2009 indicated symptoms of paranoia, depressed mood, anxiety and intrusive memories.

The Veteran was afforded an additional VA examination in March 2009.  At the time of examination, the Veteran's appearance was neat, clean and he was casually dressed.  It was noted that during the interview he was nervous, jittery, jerking, twitching, scratching himself and admitted that he was nervous much of the time.  The appellant reported that he was close with both of his parents.  Following the death of his father in 2006, he described an increase in alcohol intake.  The Veteran reported that he had a close relationship with his mother's side of the family.  At the time of the examination he still lived with his mother but reported that he would be moving into his own apartment.  The Veteran also stated that he had significant friends and sexual relationships and that he liked to go out to night clubs.  It was noted that he was in a relationship with a woman he had recently met.  He was not employed at the time of the examination.

Regarding substance abuse, the appellant smoked half a pack of cigarettes per day and drank approximately twice on the weekends, consuming about 10 drinks each time.  The appellant reported that he blacked out when he drank.  He stated that he had been trying to control his alcohol consumption by limiting his drinking to the weekend.  He also had a sporadic history of minor substance abuse, but did not engage in them at the time of the examination.  

The appellant reported that his school was suffering because of lapses in memory.  He also stated that he had difficulty with concentration, troubling sleeping and admitted to being depressed.  He had suicidal thoughts but no suicidal behavior.  He also reported that he recently developed a temper and had been violent.

The examiner determined that the appellant's drinking was a direct result of his PTSD and the coping mechanism was self-induced medication.

VA treatment records from June 2009 to December 2009 demonstrated continued treatment for PTSD.  

During a January 2010 examination the appellant reported that he had some changes in both social functioning and his functioning at school since the March 2009 VA examination.  He was married and planned to move to Miami, Florida, to live with his wife.  He had completed personal trainers' school and planned to work part time while attending college in Florida. 

Although the appellant stated that his symptoms had worsened since is previous examination, the examiner noted that the appellant was unable to express which symptoms had worsened and how they had increased.  Further, the examiner noted that the Veteran denied an increase in most PTSD symptoms.  The symptoms that were reported as significantly worsening were his memory, attention and concentration, which affected his ability to function in school.  He denied any increase in intrusion, nightmares, avoidance, emotional withdrawal, and re-experiencing symptoms of PTSD.  The Veteran reported spending time with friends and having a good relationship with his wife.  His friends felt that he was a bit withdrawn; however he denied that it was a change in functioning since his last VA examination.  With regard to arousal symptoms of PTSD, the appellant still felt irritable and angry, but the expression of anger was getting better.  Specifically, he reported that he no longer acted aggressively toward others.  However, he reported feeling overwhelmed and anxious finding it difficult to focus.  It was reported that he had multiple groups of friends and could maintain his basic activities of daily living.

On mental status examination, the Veteran was clean, neat, and well groomed.  His eye contact was appropriate, his attitude was cooperative but slightly irritated and his affect was congruent.  His mood was a little irritable but mostly calm.  Quality of speech, thought and content of speech were unremarkable.  There was no disturbance in thought or communication and his capacity for judgment and insight were fair.  

The examiner determined that the appellant's psychiatric incapacity was moderate, as evidenced by their impact on his social functioning.  Although he seemed to be able to maintain functioning at school, it seemed to take extreme effort on his part to earn the grades that used to come much easier for him.  While the Veteran stated an increase in most symptoms, he only reported a specific increase in concentrating and attention.  He denied an increase in any other PTSD symptoms.  The examiner determined that although the Veteran indicated that his condition had worsened, it appeared as though his social functioning was only mildly impaired by his PTSD symptoms and that his school functioning may have been mild to at times moderately impaired.  The examiner stated that it was difficult to state with conviction that his symptoms has increased since his last evaluation.

The Veteran was afforded an additional VA examination in May 2012.  It was noted that he lived with his wife and was a full time student.  He reported that he failed two semesters of school due to increased panic attacks.  He also stated that his wife complained that he reacted aggressively and abruptly and that they lived intermittently separated due to arguments.  He reported that he was detached from his mother and sisters.  He was unemployed at the time to the examination and had last worked 2 months prior to the examination as a vodka distributor.  

PTSD symptoms included recurrent nightmares, panic attacks, impaired ability to focus, decreased attention and concentration, restlessness, anxiety, depressed  mood, suspiciousness, mild memory loss, hypervigilance, restricted range of affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, short temper and sleep impairment.  He also admitted to alcohol binge drinking on weekends.  The examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  

During the January 2015 Board hearing, the Veteran reported that his PTSD caused deficiencies in the areas of work, school, family relation, judgement, thinking and mood.  He also reported problems with concentration, heightened anxiety, panic attacks, feeling paranoid and difficulty sleeping.   He also stated that he was irritable and argumentative.   He confirmed that the effect of not sleeping well further impeded his performance in terms of being on the job.  He reported being married, avoided social interactions and had a relationship with his family.  Additionally, his wife kept track of his appointments and medications.

In a February 2015 statement submitted by the Veteran's mother, she reported that the appellant was often distant and unwilling to communicate his problems with her.  She also noted that his mood could instantly change from calm to angry and that he yells when sleeping.  In an additional statement submitted by his wife, she reported that his memory was really bad and had caused him problems in work and in school.  She also reported the he was let go of numerous jobs and was forced to quit school when his medical condition worsened. 

Analysis

After a review of the pertinent evidence, the Board finds that a rating in excess of 50 is not warranted at any time during the appeal period.  The claimant has exhibited symptoms of depressed mood, sleep disturbance, irritability, mood disturbance, panic attacks and anxiety which are contemplated by the current 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood to warrant a 70 percent rating.  In so finding, the Board notes that the evidence of record indicates that he is married, has a relationship with his family, and reported several long-term friendships.  While it is acknowledged that he has had difficulties with school, reportedly due to concentration deficit, and had lost jobs due to poor memory, it is also noted that  completed his personal trainers' certification.  His PTSD symptoms certainly have affected his occupational and scholastic efforts, but this is found to be accounted for by the currently assigned 50 percent evaluation and also by the grant of TDIU awarded later in this decision.  The VA examiner in May 2012 found that the Veteran's disability picture was best characterized as involving occupational and social impairment with reduced reliability and productivity, commensurate with a 50 percent evaluation.

In finding against a 70 percent evaluation, the Board also acknowledges that the evidence fails to show that the Veteran suffers from frequent panic attacks, obsessive rituals, hallucinations or delusions.  There is also no evidence of an inability to attend to basic personal appearance and hygiene, speech impairment or impaired thought and judgment.  While the Veteran reported suicidal ideations at the time of the November 2008 and March 2009 VA examinations, such symptom has not been shown to have had an impact on his overall ability to function socially or occupationally.  Therefore, this symptom, standing alone, does not indicate a disability picture commensurate with the next-higher 70 percent rating. 

For the foregoing reasons, the Board determines that throughout the rating period on appeal the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

II. Lumbar Spine

As of March 9, 2012, the Veteran has been assigned a 40 percent rating for his service-connected lumbar spine disability under Diagnostic Code 5242.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014).  Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2012.  At the time of the examination, he complained of low back pain radiating to the left leg.  He also reported flare-ups that affected all functions.

Range of motion testing revealed forward flexion to 30 degrees, with evidence of pain at 30 degrees; extension to 10 degrees, with evidence of pain at 10 degrees; right lateral flexion to 15 degrees, with evidence of pain at 15 degrees; left lateral flexion to 10 degrees, with evidence of pain at 10 degrees; and right and left lateral rotation to 30 degrees, with evidence of pain at 30 degrees.  There was no additional limitation in range of motion following repetitive testing.  However there was functional loss and/or functional impairment manifested by less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  It was noted that the Veteran had guarding and/or muscle spasm present, but it did not result in abnormal gain or spinal contour.  The Veteran had intervertebral disc syndrome, but did not have incapacitating episodes over the past 12 months.  The examiner determined that the Veteran's lumbar spine disability impacted his ability to work.  

Private treatment records dated from December 2014 to February 2015 indicated that the appellant was in physical therapy due to complaints of chronic low back pain.  Subjectively, he complained of back pain that radiated to his left leg. 

During physical examination, it was noted that the Veteran was able to ambulate with no apparent distress.  On range of motion testing, standing posture was relatively unremarkable with minimal forward head and neck posture.  Standing lumbar range of motion in a cranial to caudal direction was markedly decreased for forward bend and reported as painful immediately; markedly decreased for extension with pain immediately; moderately decreased for right and left side bend with pain reported again in the lower back and left lower extremity; rotation right was negative with rotation left minimally painful.  Passive testing in sitting was guarded with pain reported immediately with forward and backward bend, pain with side bend right as well as both right and left rotations.  Midrange resisted testing was reported as painful for flexion, extension following right lateral flexion and following right rotation testing.  Non-weightbearing lumbar mobility appeared normal; however the Veteran was guarded with tests.

During the January 2015 Board videoconference, the appellant reported that he had been to the emergency room for extreme back pain.  He reported that he needed help getting dressed and was in an incapacitated state for 2 to 3 months in the past 12 months.  He reported that he treated the condition with heating pads and a back brace.  He also reported going to physical therapy.  

In a February 2015 statement, the appellant's mother stated that his back gave the Veteran a lot of problems and also affected his mental well-being.  In an additional statement submitted by his wife, she reported that he had struggled with chronic back pain throughout their relationship.



Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for any portion of the rating period in question.  In this regard, the Veteran's lumbar spine disability has been manifested by reduced range of motion.  There has been no finding of ankylosis of the lumbar spine by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  As such, a higher rating is not warranted.

The Board acknowledges that the examiners in this case did not expressly identify, in degrees of lost motion, any additional functional loss during periods of flare-up. However, given that the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such finding in the examination report does not prejudice the Veteran here.

The Board has also considered whether an increased rating is warranted for incapacitating episodes.  The Board notes that during the January 2015 videoconference hearing, the appellant reported that he had 2 to 3 months of incapacitating episodes in the past 12 months.  However, the evidence does not suggest that the Veteran has been prescribed bed rest by a physician during the rating period on appeal for a period of time that would warrant an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Finally, the Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  The Board notes that the Veteran has been service connected for radiculitis of the lower left leg.  There were no neurologic abnormalities noted at the time of examination.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted with respect to this period of the appeal.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's lumbar spine disability warranted a rating in excess of 40 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Factual Background

The Veteran is currently service-connected for PTSD (50 percent disabling); degenerative disc disease of the lumbar spine (40 percent disabling); tinea versicolor (10 percent disabling); left leg radiculitis (10 percent disabling); right great toe arthritis (noncompensable); and erectile dysfunction (noncompensable). His combined disability rating is 80 percent. Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

In a statement from a previous employer received in January 2015, it was noted that the appellant was terminated from his positon as a personal trainer.  In support of this decision, the employer stated that although a support system was implemented to have scheduled reminders about clients, the appellant forgot and did not show up on time for the training sessions.  Additionally, he was forced to reschedule a dozen appoints in one day because of his lower back disability.  

In an additional statement submitted by another employer, it was reported that the Veteran worked as a sales representative from August 2011 until November 2012.  The employer stated that the appellant proved to be a motivated and knowledgeable worker, however on a few occasions, he forgot about key meetings and was forced to cancel 2 business trips because of his back conditions.  The employer stated that although they tried to accommodate his health problems as much as possible, they were forced to terminate his employment.

During the January 2015 Board videoconference hearing, the Veteran stated that he was unemployed.  He also reported that he had difficulties in school due to symptoms associated with PTSD.  

Analysis

After a review of the evidence, the Board finds that entitlement to a TDIU is warranted.  In this regard, the record shows that Veteran had difficulties working due to his PTSD symptoms and his lumbar spine disability.  Notably, statements provided by two employers indicated that he was terminated due to his service-connected disabilities.  In light of these facts, the Board finds that the Veteran is entitled to a TDIU.

IV. Extraschedular consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's PTSD and lumbar spine disability are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine as of May 9, 2012 is denied.

Entitlement to a TDIU is granted.  


REMAND

Prior to May 9, 2012, the Veteran's lumbar spine disability was assigned a 10 percent disability rating.  He asserts that a higher rating is warranted.

The appellant was afforded a VA examination in November 2008.  At the time of the examination, he reported flare-ups which caused increased pain and additional limitation of motion.  The examiner, however, did not estimate the degree of any additional functional loss of function on flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the November 2008 VA examination, or another appropriate examiner if that individual is unavailable, to provide an addendum opinion.  

The examiner is to discuss whether the Veteran's flare-ups reported at the November 2008 VA examination were manifested by additional functional loss - if so, he or she should estimate the degrees of lost motion during such flare-ups.

If an opinion cannot be given without resorting to speculation, indicate why and what, if any, further information is needed.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


